DETAILED ACTION
The communication dated 7/30/2021 has been entered and fully considered.
Claims 1-22 and 38-48 (per Applicant’s arguments, see page 8) were canceled. Claims 23-37 and 49-54 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claims 38-48 are to be canceled. Examiner notes that Applicant’s arguments, see page 8, filed 7/30/2021, state “in an effort to place the claims in condition for allowance, claims 38-48 have been canceled without prejudice or disclaimer.”

Response to Arguments
Applicant’s arguments, see page 8, filed 7/30/2021, with respect to claim 42 have been fully considered and are persuasive.  The informality objection of claim 42 has been withdrawn.
Applicant’s arguments, see page 8, filed 7/30/2021, with respect to claims 38-48 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 38-48 have been withdrawn.
Applicant’s arguments, see page 8, filed 7/30/2021, with respect to claims 23-54 have been fully considered and are persuasive.  The double patenting rejections of claims 23-54 have been withdrawn.
Applicant’s arguments, see page 8, filed 7/30/2021, with respect to claims 50-54 have been fully considered and are persuasive.  The dependency objections of claims 50-54 have been withdrawn.

Allowable Subject Matter
Claims 23-37 and 49-54 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711